'The bill in this case was filed by the appellant against the appellees, and sought to have reviewed a cause previously heard and determined in the city cohrt of Birmingham, and to set aside a decree made therein, and to vacate a sale and annul a deed made in pursuance of such *667decree. Upon the submission of the cause on the pleadings and proof, the chancellor decreed that the complainant was not entitled to the relief prayed for, and ordered the bill dismissed. From this decree the complainant appeals, and assigns the rendition thereof as error.
The decree of the .chancellor is affirmed.
Opinion by Dowdell, J.